Lehman, J.
The plaintiff has recovered judgment upon a check made by the defendant to the order of the plaintiff and delivered on April 4, 1910. The defendant set up the Statute of Limitations and one of the ■ principal issues litigated was whether the defendant had paid interest upon the check within six years of the time that the action was begun. At the close of the trial the defendant requested the trial justice to charge that the burden of proof is upon the plaintiff to show that the defendant made a payment to take it out of the Statute of Limitations. The trial justice refused this request and stated: “ The court distinctly charges the jury that the burden of proof is on the defendant to show that nothing he did in any way has affected the application of the Statute of Limitations. ’ ’ The defendant duly excepted to this charge. The charge and refusal to charge erroneously lays down the law applicable to this case. The defendant who sets up the Statute of Limitations is required only to plead and prove that the cause of action did not accrue within the period within which an action may be brought as provided in the statute. Where the plaintiff, to meet the plea and proof sufficient to sustain it, makes any claim in avoidance of the plea, such as payment, the burden of proving .such affirmative avoidance of the plea is upon him. See Mason v. Henry, 152 N. Y. 529; Crow v. Gleason, 141 id. 492; Reilly v. Sabater, 43 N. Y. Supp. 383.
*358Judgment should therefore be reversed and a new trial ordered, with costs to appellant to abide the event.
Bijur and Ordway, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.